

Exhibit 10.2




PURCHASE AND SALE AGREEMENT


    This purchase and sale agreement (this “Agreement”), entered into as of the
9th day of July, 2008, is made by and between Arie Orenstein (the
“Seller”) and Carrigan Investment Limited, a limited company having an address
at Jasmine Court, 35A Regent Street, P.O. Box 1777 Belize City, Belize (the
“Buyer”).
 (the “Buyer”).


Whereas, Seller owns in the aggregate two million shares of common stock of
Cardio Vascular Medical Device Corp., a Delaware corporation (the “Company”);
and


Whereas, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, one million eight thousand shares of the Company he owns (the “Shares”)
for such consideration and on such terms as set out below;


NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:


1.       Purchase and Sale; Purchase Price; Closing.


(a) Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, at the Closing (hereafter defined), Seller shall sell, transfer and
assign to Buyer, and Buyer shall purchase from Seller, the Shares and any and
all rights in the Shares to which Seller is entitled, and by doing so Seller
shall be deemed to have assigned all of Seller’s right, title and interest in
and to the Shares to Buyer. Such sale of the Shares shall be evidenced by stock
certificates, duly endorsed in blank or accompanied by stock powers duly
executed in blank, or other instruments of transfer in form and substance
reasonably satisfactory to Buyer.


(b)  Purchase Price. The purchase price for the Shares is $50,000 (the “Purchase
Price”) and shall be paid in six payments of $8,333.35 on each of the following
dates:


August 1, 2008
October 1, 2008
December 1, 2008
February 1, 2009
April 1, 2009
June 1, 2009


All payment shall be made by cashier’s check, bank check or wire transfer of
immediately available funds or bank or certified check.


 
1

--------------------------------------------------------------------------------

 


(c)  Closing.


(1)  The Closing of the transactions contemplated under this Agreement (the
"Closing") shall take place no later than July 20, 2008. The closing will take
at such place as the Seller and Buyer may mutually agree upon.


(2)  The Buyer’s obligation to purchase the Shares and to take the other actions
required to be taken by the Buyer at the Closing is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions (any of which
may be waived by the Buyer in whole or in part):
(a) All of the Seller's representations and warranties in this Agreement shall
have been accurate in all respects as of the date of this Agreement and shall be
accurate in all respects as of the time of the Closing as if then made; and


(b) Seller shall have complied with all terms of this Agreement.


(3)  At the Closing:


(a)  Buyer shall pay to Seller the Purchase Price by cashiers’ or bank check or
wire transfer of immediately available funds, and


(b)  Sellers shall deliver to Buyer (A) stock certificates evidencing the
Shares, duly endorsed in blank or accompanied by stock powers duly executed in
blank, or other instruments of transfer in form and substance reasonably
satisfactory to Buyer, (B) any documentary evidence of the due recordation in
the Company’s share register of Buyer’s full and unrestricted title to the
Shares, and (C) such other documents as may be required under applicable law or
reasonably requested by Purchaser.
 
2.   Representations of Seller.


As an inducement to Buyer to enter into this Agreement and to consummate the
transaction contemplated herein, the Seller hereby represents and warrants to
the Buyer the following:


(a)  Authority. Seller has the absolute and unrestricted right, power, legal
capacity and authority to enter into and perform his obligations under this
Agreement, to carry out his obligations hereunder and to consummate the
transactions contemplated hereby. Assuming the due authorization, execution and
delivery by Buyer, this Agreement, when executed and delivered by Buyer, will be
a valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms. Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will conflict
with, or (with or without notice or lapse of time, or both) result in a
termination, breach or violation of (i) any instrument, contract or agreement to
which Seller is a party or by which he or she is bound, or (ii) any federal,
state, local or foreign law, ordinance, judgment, decree, order, statute, or
regulation, or that of any other governmental body or authority, applicable to
the Company or Seller or his or her respective assets or properties.
 
    (b) Capitalization. Seller is the sole record and beneficial owner of the
Shares and has good and marketable title to the Shares, free and clear of any
liens, pledges, hypothecations, charges, adverse claims, options, preferential
arrangements or restrictions of any kind, including, without limitation, any
restriction of the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership (collectively, “Encumbrances”), other than any
Encumbrance expressly created by applicable federal and state securities laws.
Upon the execution and delivery of this Agreement and payment of the purchase
price, Buyer shall be the lawful record and beneficial owner of the Shares, free
and clear of all Encumbrances, other than any Encumbrances expressly created by
applicable federal and state securities laws.  There are no stockholders’
agreements, voting trust, proxies, options, rights of first refusal or any other
agreements or understandings with respect to the Shares.  
 
 
2

--------------------------------------------------------------------------------

 
 
    (c)  Valid Issuance. All of the Shares are duly authorized, validly issued,
fully paid and non-assessable, and were not issued in violation of any
preemptive or similar rights. There are no outstanding subscriptions, options,
warrants, puts, calls, agreements or other rights of any type or other
securities, including without limitation, any agreements or securities (1)
requiring the issuance, sale, transfer, repurchase, redemption or other
acquisition of any shares of capital stock of the Company, (2) restricting the
transfer of any shares of capital stock of the Company, or (3) relating to the
voting of any shares of capital stock of the Company. There are no issued or
outstanding indebtedness of the Company having the right to vote (or convertible
into, or exchangeable for, securities having the right to vote), upon the
happening of a certain event or otherwise, on any matters on which the equity
holders of the Company may vote.
 
(d)  SEC Documents. All reports and other documents filed by the Company with
the SEC (the “SEC Documents”) complied, as of their respective dates, in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”) or the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), as the case may be, and other federal, state and
local laws, rules and regulations applicable to such SEC Documents, and none of
the SEC Documents contained any untrue statement of a fact or omitted to state a
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply as to form and substance in all respects with applicable
accounting requirements and the published rules and regulations of the SEC or
other applicable rules and regulations with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis during the periods involved (except as
may be otherwise indicated in such financial statements or the notes thereto or
in the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments). The Company
has not received any letters, notices or any notifications from the SEC, FINRA
or NASAQ with respect to the Company or any of its officers or directors.


(e)  No Undisclosed Events or Circumstances. No event or circumstance has
occurred or exists with respect to the Company or its businesses, properties,
prospects, operations or financial condition, that, under applicable law, rule
or regulation, requires public disclosure or announcement prior to the date
hereof by the Company but which has not been so publicly announced or disclosed
in the SEC Documents.


(g) Full Disclosure. No representation or warranty or other statement made by
the Seller in this Agreement or otherwise in connection with the transactions
contemplated herein contains any untrue statement or omits to state a fact
necessary to make any of them, in light of the circumstances in which it was
made, not misleading.
 
 
3

--------------------------------------------------------------------------------

 
 
3.    Buyers’ Representations.


As an inducement to Seller to enter into this Agreement and to consummate the
transaction contemplated herein, the Buyer hereby represents and warrants to
each Seller the following:


(a) Authority. Buyer has the absolute and unrestricted right, power, legal
capacity and authority to enter into and perform his obligations under this
Agreement, to carry out his obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Buyer. No filing with, authorization from or consent or approval of
any governmental body, agency, official or authority or any other third party is
necessary or required to be made or obtained to enable Buyer to enter into, and
to perform his respective obligations under, this Agreement. Neither the
execution and delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, will conflict with, or (with or without notice
or lapse of time, or both) result in a termination, breach or violation of (i)
any instrument, contract or agreement to which either Buyer is a party or by
which he is bound, or (ii) any federal, state, local or foreign law, ordinance,
judgment, decree, order, statute, or regulation, or that of any other
governmental body or authority, applicable to either Buyer or his respective
assets or properties.
 
(b) Investment Purpose. Buyer is acquiring the Shares for his own account, for
investment purposes only and not with a view to the resale or distribution of
any part thereof. The Buyer understands that the Shares are restricted
securities and can not be offered for sale, sold, transferred or otherwise
disposed of without an effective registration statement pursuant to the
Securities Act of 1933, as amended, or an applicable exemption therefrom.


(c) Accredited Investor. Buyer is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), and has been provided with all
materials and information requested by Buyer, including any information
requested to verify any information furnished, and the Buyer has been provided
the opportunity for direct communication between Seller and its representatives
and the Buyer regarding the purchase contemplated by this Agreement, including
the opportunity to ask questions and receive answers from Seller.
 
(d) Exemption from Registration. Buyer understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws.
 
4.        Indemnification. The Buyer shall indemnify and hold harmless the
Seller and his respective employees, trustees, agents, beneficiaries,
affiliates, representatives and their successors and assigns from and against
any and all damages, losses, liabilities, taxes and costs and expenses
(including, without limitation, attorneys’ fees and costs) resulting directly or
indirectly from any misrepresentation, breach of warranty or nonfulfillment of
any covenant or agreement on the part of the Buyer.


5.         Miscellaneous.


(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without regard to principles of conflicts
of laws.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) If any covenant or agreement contained herein, or any part hereof, is held
to be invalid, illegal or unenforceable for any reason, such provision will be
deemed modified to the extent necessary to be valid, legal and enforceable and
to give effect of the intent of the parties hereto.


(c) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof. This Agreement supersedes all prior
agreements between the parties with respect to the subject matter hereof or
thereof. There are no representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein or in the other agreements referenced herein.


(d) This Agreement may not be amended or modified except by the express written
consent of the parties hereto. Any waiver by the parties of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof or of any other provision.


(e) This Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors and permitted
assignees and heirs and legal representatives.


(f) The parties hereto intend that this Agreement shall not benefit or create
any right or cause of action in or on behalf of any person other than the
parties hereto.


(g) The parties agree that this Agreement shall be deemed to have been jointly
and equally drafted by them, and that the provisions of this Agreement therefore
shall not be construed against a party or parties on the ground that such party
or parties drafted or was more responsible for the drafting of any such
provision(s). The parties further agree that they have each carefully read the
terms and conditions of this Agreement, that they know and understand the
contents and effect of this Agreement, and that each was represented by counsel
of its own choosing or had the opportunity to be represented by counsel of its
own choosing.


(h) The parties hereto agree to execute and deliver such further documents and
instruments and to do such other acts and things any of them, as the case may
be, may reasonably request in order to effectuate the transactions contemplated
by this Agreement.


(i) This Agreement may be executed in counterparts and by facsimile, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.


[Remainder of Page Intentionally Omitted; Signature Page to Follow]

 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed by its duly authorized officer or representative as of the date first
above written.
 
 
SELLER:




/s/ Arie Orenstein
Arie Orenstein
 
 


BUYER:




Carrigan Investment Limited


________________________________
Name:
Address:




 
 
6

--------------------------------------------------------------------------------

 
 